IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs June 27, 2006

                  STATE OF TENNESSEE v. MARVIN L. LOCKE

                     Appeal from the Criminal Court for Bradley County
                          No. M-03-786     Carroll L. Ross, Judge



                   No. E2005-01359-CCA-R3-CD Filed September 18, 2006


The defendant, Marvin L. Locke, appeals from his Bradley County Criminal Court convictions of
selling methamphetamine, a schedule II controlled substance, in a school zone; possession of
methamphetamine in a school zone with intent to sell; unlawful possession of a firearm; and
possession of drug paraphernalia. The trial court imposed an effective sentence of eight years. On
appeal, the defendant challenges the sufficiency of the evidence that the sale and possession of
methamphetamine (the subjects, respectively, of the first two counts of the indictment) occurred
within 1,000 feet of a school. Following our review of the case, we affirm the judgments of the trial
court.

             Tenn. R. App. P. 3; Judgments of the Criminal Court are Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J.,
and ROBERT W. WEDEMEYER , J., joined.

Randy G. Rogers, Athens, Tennessee, for the Appellant, Marvin L. Locke.

Paul G. Summers, Attorney General & Reporter; Blind Akrawi, Assistant Attorney General; Jerry
N. Estes, District Attorney General; and Shari Young, Assistant District Attorney General, for the
Appellee, State of Tennessee.

                                             OPINION

                When an accused challenges the sufficiency of the evidence, an appellate court
inspects the evidentiary landscape, including the direct and circumstantial contours, from the vantage
point most agreeable to the prosecution. The reviewing court then decides whether the evidence and
the inferences that flow therefrom permit any rational fact finder to conclude beyond a reasonable
doubt that the defendant is guilty of the charged crime. See Tenn. R. App. P. 13(e); Jackson v.
Virginia, 443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92 (1979); State v. Duncan, 698 S.W.2d 63, 67
(Tenn. 1985). In determining sufficiency of the proof, the appellate court does not replay or reweigh
the evidence. See State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Witness
credibility, the weight and value of the evidence, and factual disputes are entrusted to the finder of
fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); Farmer v. State, 574 S.W.2d 49, 51
(Tenn. Crim. App. 1978). Simply stated, the reviewing court will not substitute its judgment for that
of the trier of fact. Instead, the court extends to the State of Tennessee the strongest legitimate view
of the evidence contained in the record as well as all reasonable and legitimate inferences that may
be drawn from the evidence. See Cabbage, 571 S.W.2d at 835.

                 As viewed in the light most favorable to the state, the evidence establishes that on
May 29, 2002, a woman named Angie Lane contacted the Cleveland Police Department and offered
to serve as a drug informant for pay. After the police agreed to compensate her $200, she telephoned
the defendant, with whom she was acquainted and who was a construction contractor by trade. She
made arrangements to purchase methamphetamine from the defendant for $225 and to meet him near
a Cleveland cinema. The officers provided Ms. Lane $225 in currency for the drug purchase and
kept the rendevous site under surveillance. When the defendant arrived in a truck, Ms. Lane entered
the truck, and the defendant drove away. The officers followed the truck to a car wash located across
the street from Bradley Central High School. The defendant drove the truck into a car wash bay,
with the front of the truck facing the school.

                 One of the officers testified at trial that the car wash bay was directly across the street
from the field fronting the school buildings. He estimated that the street-front edge of the field was
about 60 feet from the bay where the defendant parked his truck. He further estimated that the
nearest school building was one-tenth of a mile (528 feet) from the bay, although he also estimated
this distance to be 800 to 900 feet. He testified that, although he did not know the ownership of the
field, he had seen high school students practicing sports on the field. Another officer testified that
he had seen soccer games being played in the field, although he could not testify that the participants
were Bradley Central students. He testified that the street between the car wash and the field is
designated by signs as a school zone and subject to a 20 miles-per-hour speed limit. Ms. Lane
testified that the Bradley Central High School buildings were visible from where the truck was
parked in the car wash bay.

              After a short time in the car wash bay, the defendant drove back to the cinema and
let Ms. Lane out where her car was parked.

                 Afterward, Ms. Lane delivered 2.2 grams of methamphetamine to the police. Some
of the officers had continued to follow the defendant, ultimately stopping him for traffic violations.
When these officers learned during the stop that the substance presented by Ms. Lane had been field-
tested to be methamphetamine, they searched the defendant’s truck and found a 6.6-gram “rock” of
methamphetamine, a .22 semi-automatic pistol, and a kit containing drug paraphernalia. They also
found in the defendant’s pocket $225 in currency that matched the serial numbers of the currency
provided to Ms. Lane for the drug purchase.

               At trial the defendant claimed that the transfer of methamphetamine to Ms. Lane was
a casual exchange between friends and that the state failed to prove that the defendant’s transfer and


                                                    -2-
possession of methamphetamine occurred within 1,000 feet of a school. During the trial, the
defendant pleaded guilty to count four, possession of drug paraphernalia, and the jury convicted him
on the other three counts. On appeal, the defendant raises only the issue whether the evidence
sufficiently established that the drug transaction occurred within 1,000 feet of the high school.

                Methamphetamine is a schedule II controlled substance. Tenn. Code Ann. § 39-17-
408(d)(2) (2003). Pursuant to Tennessee Code Annotated section 39-17-417(a), it is an offense to
knowingly sell or possess a controlled substance with intent to sell it. Id. § 39-17-417(a) (2003).
On May 29, 2002, an offense of selling or possessing with intent to sell methamphetamine was a
Class C felony. Id. § 39-17-417(c)(1) (2003) (amended in 2004, Pub. Acts ch. 845, §§ 1-3, to
proscribe sale or possession with intent to sell .5 grams or more of methamphetamine as a Class B
felony).

               The Tennessee Code Annotated section 39-17-432 in effect at the time of the offenses
establishes drug-free school zones, with the purpose of “providing all students in this state an
environment in which they can learn without the distractions and dangers that are incident to the
occurrence of drug activy in and around school facilities.” Id. § 39-17-432(a) (2003). The section
establishes “enhanced and mandatory minimum sentences required . . . for drug offenses occurring
in a Drug-Free School Zone.” Id. Thus, a violation of Code section 39-17-417

               that occurs on the grounds or facilities of any school or within one
               thousand feet (1,000') of the real property that comprises a public or
               private elementary school, middle school, or secondary school shall
               be punished one (1) classification higher than is provided in §
               39-17-417(b)-(i) for such violation.

Id. § 39-17-432(b) (2003). As a result of this provision, the defendant was convicted of Class B
felonies on the first two counts of the indictment.

                 The defendant claims on appeal that, although testimony established that the field
lying between the high school buildings and the street was within 60 feet of the car wash bay, the
state failed to establish the ownership of the field. See State v. Jenkins, 15 S.W.3d 914, 918 (Tenn.
Crim. App. 1999) (commenting that the statute contemplates measuring “the enhanced penalty
region from the perimeter of the grounds of a school”). We conclude, however, that the proximity
of the field to the drug transaction is inconsequential in light of positive testimony that a school
building was situated 800 to 900 feet from the site of the drug transaction. Thus, regardless of
whether the field constituted real property of the school, the jury heard evidence that an actual school
building was situated less than 1,000 feet from the site of the drug transaction. Such evidence was
sufficient to locate the offenses described in counts one and two within a drug-free school zone.




                                                  -3-
Accordingly, we affirm the defendant’s convictions of Class B felonies.


                                      ___________________________________
                                      JAMES CURWOOD WITT, JR., JUDGE




                                -4-